Case 2:16-cv-13174-DML-SDD
              Case: 19-2270 Document:
                            ECF No. 168
                                      25-1filedFiled:
                                                05/26/20
                                                      05/26/2020
                                                            PageID.5241
                                                                   Page: 1Page 1 of 2 (1 of 2)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                        CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov
                                                     Filed: May 26, 2020

 Mr. Ishan Kharshedji Bhabha
 Jenner & Block
 1099 New York Avenue, N.W., Suite 900
 Washington, DC 20001

 Mr. David W. DeBruin
 Jenner & Block
 1099 New York Avenue, N.W., Suite 900
 Washington, DC 20001

 Ms. Deborah L. Gordon
 Law Offices
 33 Bloomfield Hills Parkway, Suite 220
 Bloomfield Hills, MI 48304

 Ms. Elizabeth Ann Marzotto Taylor
 Law Offices
 33 Bloomfield Hills Parkway, Suite 220
 Bloomfield Hills, MI 48304

 Mr. Brian M. Schwartz
 Miller Canfield
 150 W. Jefferson Avenue, Suite 2500
 Detroit, MI 48226

                      Re: Case No. 19-2270, John Doe v. David Baum, et al
                          Originating Case No. : 2:16-cv-13174

 Dear Sir or Madam,

    The Court issued the enclosed (Order/Opinion) today in this case.

                                                     Sincerely yours,

                                                     s/Connie A. Weiskittel
                                                     Mediation Administrator

 cc: Mr. David J. Weaver
 Enclosure

 No mandate to issue
Case 2:16-cv-13174-DML-SDD
              Case: 19-2270 Document:
                            ECF No. 168
                                      25-2filedFiled:
                                                05/26/20
                                                      05/26/2020
                                                            PageID.5242
                                                                   Page: 1Page 2 of 2 (2 of 2)



                                          Case No. 19-2270

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER



 JOHN DOE

               Plaintiff - Appellant

 v.

 DAVID H. BAUM; SUSAN PRITZEL; TABITHA BENTLEY; E. ROYSTER HARPER;
 NADIA BAZZY; ERIK WESSEL; UNIVERSITY OF MICHIGAN; BOARD OF REGENTS
 OF THE UNIVERSITY OF MICHIGAN; JEFFERY FRUMKIN; ROBERT SELLERS;
 ANTHONY WALESBY

               Defendants - Appellees



      In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

 parties' stipulation to dismiss,

      It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

 of Appellate Procedure.

                                                   ENTERED PURSUANT TO RULE 33,
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


 Issued: May 26, 2020
                                                   ___________________________________
